ICJ_005_Fisheries_GBR_NOR_1950-10-04_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

 

AFFAIRE ANGLO-NORVEGIENNE
DES PECHERIES

ORDONNANCE DU 4 OCTOBRE 1950

1950

INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

ANGLO-NORWEGIAN
FISHERIES CASE

ORDER OF OCTOBER 4th, 1950
La présente ordonnance doit étre citée comme suit :

« Affaire anglo-norvégienne des pêcheries, Ordonnance du
4 octobre 1950: C.I.J. Recueil 1950, p. 263.»

This Order should be cited as follows :

“Anglo-Norwegian Fisheries case, Order of October 4th, 1950 :
I.C.J. Reports 1950, p. 263.”

 

Sates number 49

 

 

 
263

INTERNATIONAL COURT OF JUSTICE

1950
October 4th

YEAR 1950 General List:

No. 5

Order made on October 4th, 1950

ANGLO-NORWEGIAN
FISHERIES CASE

The International Court of Justice,
having regard to Article 48 of the Statute of the Court,
having regard to Articles 37 and 38 of the Rules of Court,

having regard to the Order made by the Acting President of
the Court on November gth, 1949, fixing the time-limits for the
presentation of the documents of the written proceedings in the
Anglo-Norwegian Fisheries case,

having regard to the Order of March 20th, 1950, by which the
Court extended the aforesaid time-limits,

Makes the following Order :

Whereas by letter dated September 22nd, 1950, the Agent of
the Government of the United Kingdom requested the extension
till November 30th, 1950, of the time-limit for the presentation
of the United Kingdom Government’s Reply, which had been
fixed at October 31st, 1950, by the Order of March 2gth, 1950 ;

Whereas by letter of September 20th, 1950, the Agent of the
Norwegian Government stated that he did not oppose this request,
while reserving his right to ask, after having studied the Reply
of the Government of the United Kingdom, for an extension
of the time-limit allowed for the presentation of his Rejoinder ;

4
ORDER OF 4 X 50 (FISHERIES CASE) 264

Decides

to postpone to the following dates the time-limits fixed by
the Order of March 29th, 1950:

for the Reply of the United Kingdom Government, to Novem-
ber 30th, 1950;

for the Rejoinder of the Government of the Kingdom of Norway,
to January 31st, 1951.

Done in English and French, the English text being authorita-
tive, at the Peace Palace, The Hague, this fourth day of October,
one thousand nine hundred and fifty, in three copies, one of
which will be placed in the archives of the Court and the others
transmitted to the.Government of the United Kingdom and the
Norwegian Government, respectively.

(Signed) BASDEVANT,
President.

(Signed) GARNIER-COIGNET,
Deputy-Registrar.
